Citation Nr: 0943551	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1948 to 
March 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In February 2008 a Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  

In March 2008, the Board reopened the Veteran's claims for 
service connection and remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran's current 
left ear condition is related to his active service.  

2.  The record contains no probative medical evidence of a 
current hearing loss disorder that is related to service.


CONCLUSIONS OF LAW

1.  A left ear condition was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2009).  

2.  A claimed hearing loss disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left ear condition

The Veteran seeks service connection for a left ear condition 
which he attributes to continuous gun fire.  He stated that 
he suffered severe concussion in his left ear which resulted 
in being hospitalized aboard the ship for approximately one 
month with a diagnosis of otitis media.  

Service treatment records contain no complaints of, treatment 
for, or a diagnosis of a left ear condition or otitis media.  
A March 1952 separation examination noted no defects.  

VA medical records dating from March 2004 to March 2009 show 
that the Veteran's tympanic membrane and external auditory 
canals were clear bilaterally.  The oropharynx was within 
normal limits.  

During the February 2008 Board hearing the Veteran testified 
that he was exposed to loud gunfire and that he had ringing 
in his ear.  He stated that he was carried to sick bay and 
was told that he had otitis media.  He reported that he 
stayed in sick bay for almost 30 days and was treated with 
penicillin and all-in-wax.  

In May 2009 the Veteran was accorded a compensation and 
pension (C&P) ear disease examination.  During the 
examination the Veteran reported that he was exposed to loud 
percussion noises from big guns on the ship.  He stated that 
he was not wearing hearing protection.  He reported that he 
has pain in his left ear several times per years and that the 
pain lasts for days.  Physical examination found no deformity 
of the auricle, the external canal was normal, and there were 
no aural polyps.  The examiner found that that the left 
tympanic membrane was not normal.  She noted that it was 
perforated and immobile.  She also noted scarring of the 
tympanic membrane that was darkened in color for 70 percent 
of the membrane.  The examiner opined that the Veteran's left 
ear disorder was not caused by or a result of military 
service.  She stated that STRs show that the Veteran was 
treated for an injury in July 1951 for a contusion to the 
back but there was no mention in the medical record of an ear 
infection or otitis media.  

Initially, there is no indication in the STRs that the 
Veteran ever reported or was treated for complaints of a left 
ear condition, and the separation examination was normal.  
Further, VA medical records show that the Veteran's tympanic 
membrane and external auditory canals were clear bilaterally.  
Moreover, the only medical evidence concerning the presence 
of this condition was proffered by the May 2009 VA examiner.  
After a complete review of the record, it was opined that it 
was not likely that the Veteran's left ear condition was 
related to service.  There is no evidence of record, save for 
the Veteran's statements, to contradict this medical opinion.  

The Board recognizes that the Veteran believes his current 
left ear condition is related to service.  As a layperson, 
however, he is not qualified to offer a medical opinion.  
Recently, the Federal Circuit issued Davidson v. Shinseki, 
___ F. 3d ___ (Fed. Cir. Sept 14, 2009), which stated that 38 
U.S.C. § 1154(a) requires that the VA give due consideration 
to all pertinent medical and lay evidence in evaluating a 
claim for disability.  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not 
simply disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his left ear condition is related 
to service.  The Board also believes that the Veteran is 
sincere in expressing his opinion with respect to the 
etiology of the condition.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  In this situation, the Veteran has not claimed 
that he has medical training that would permit him to make a 
diagnosis concerning the etiology of the ear condition.  As 
noted above, there is no indication that the Veteran 
sustained any damage to his ears during service.  The STRs 
and all post-service treatment records show absolutely no 
abnormalities with the Veteran's tympanic membrane.  
Therefore, it cannot be found that any left ear condition is 
related to service.  Accordingly, service connection for a 
left ear condition must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Hearing loss

STRs contain no complaints of, treatment for, or a diagnosis 
of hearing loss.  A March 1952 separation examination marked 
the Veteran's hearing at 15/15 bilaterally.  

A February 2006 private audiogram found moderate 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  The audiological 
test was not interpreted and therefore will not be considered 
for rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  The Board further notes in that regard that the 
evaluation does not comply with 38 C.F.R. § 4.85 as the 
Maryland CNC word list was not used.

In May 2009 the Veteran was accorded a C&P audiological 
examination.  During the examination the Veteran reported 
that he suffered a concussion due to a gun going off on his 
left side.  He stated that he was around 16 inch guns in the 
military.  Audiology testing yielded the following results:



Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
20
30
55
55
Left 
ear
90
95
105
105
+
105
+

Speech recognition score for the right ear was 100.  
Diagnosis for this ear showed mild sloping to moderately 
severe sensorineural hearing loss.  Speech recognition score 
for the left ear was 52.  Diagnosis for the left ear was 
severe to profound mixed hearing loss.  Tympanometry was 
within normal limits.  Acoustic reflexes were absent 
ipsilaterally and contralaterally.  

The examiner stated that the Veteran's private audiogram 
conducted in 2006 did not indicate any conductive hearing 
loss and tympanograms were normal at that time.  She further 
stated that a determination of etiology of the Veteran's 
hearing loss would be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2009).  
As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent evidence showing a 
diagnosis of hearing loss, but there is no competent medical 
evidence to link this disability to the Veteran's period of 
active service on a direct basis.  Accordingly, the Board 
concludes that the Veteran's claim for service connection is 
denied.

The Board recognizes that the Veteran believes his current 
hearing loss is related to service.  As a layperson, however, 
he is not qualified to offer a medical opinion.  See Davidson 
v. Shinseki, ___ F. 3d ___ (Fed. Cir. Sept 14, 2009).  
Further, the VA may not simply disregard lay evidence because 
it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his hearing loss is related to 
service.  The Board also believes that the Veteran is sincere 
in expressing his opinion with respect to the etiology of the 
condition.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In 
this situation, the Veteran has not claimed that he has 
medical training that would permit him to make a diagnosis 
concerning the etiology of his hearing loss.  As noted above, 
there is no indication that the Veteran sustained any damage 
to his ears during service.  While private medical records 
and the May 2009 C&P audiology examination show normal to 
moderately severe hearing loss, the evidence does not show 
that such loss is relate to active military service.  
Accordingly, service connection for hearing loss must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

A letter from the RO dated in January 2005 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection for a left ear 
condition.  He was also advised of the evidence that VA would 
seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He 
was also informed of how VA establishes disability ratings 
and effective dates in a letter dated in March 2006.  
Dingess/Hartman, 19 Vet. App. 473.  Although the March 2006 
letter was issued after the rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  The Board thus finds that the 
Veteran was provided adequate notice in accordance with 38 
U.S.C.A §§ 5103, 5103A with regard to his claims for service 
connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded C&P 
examinations with regard to his claims for service connection 
for a left ear condition and hearing loss; the reports of 
which are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a left ear condition is denied.

Service connection for hearing loss is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


